Case: 17-40176      Document: 00514279442         Page: 1    Date Filed: 12/20/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 17-40176
                                 Conference Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                        December 20, 2017
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

KEITH NICHOLAS OSER,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Eastern District of Texas
                             USDC No. 4:15-CR-212-1


Before JONES, DENNIS, and GRAVES, Circuit Judges.
PER CURIAM: *
       The attorney appointed to represent Keith Nicholas Oser has moved for
leave to withdraw and has filed a brief in accordance with Anders v. California,
386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th Cir. 2011).
Oser has filed a response.
       The record is not sufficiently developed to allow us to make a fair
evaluation of Oser’s claims of ineffective assistance of counsel. See United
States v. Isgar, 739 F.3d 829, 841 (5th Cir. 2014). Nor is the record sufficiently

       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-40176    Document: 00514279442       Page: 2   Date Filed: 12/20/2017


                                 No. 17-40176

developed for us to address Oser’s contention that his guilty plea was coerced.
See United States v. Corbett, 742 F.2d 173, 176-78 (5th Cir. 1984). We therefore
decline to consider the claims without prejudice to collateral review. See Isgar,
739 F.3d at 841; Corbett, 742 F.2d at 178 n.11.
      We have reviewed counsel’s brief and the relevant portions of the record
reflected therein, as well as Oser’s response.       We concur with counsel’s
assessment that the appeal presents no nonfrivolous issue for appellate review.
Accordingly, the motion for leave to withdraw is GRANTED, counsel is excused
from further responsibilities herein, and the APPEAL IS DISMISSED. See
5TH CIR. R. 42.2.




                                       2